Lester T. McCrary appeals a district court grant of summary judgment for defendants in this employment discrimination case filed under 42 U.S.C. § 1981. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Plaintiff filed his complaint in the district court alleging that he was denied a promotion in his job with the Ohio Department of Human Services because of his race (African-American) and in retaliation for filing earlier discrimination complaints. Plaintiff named as defendants his union and ten individual union and state officials in their individual and official capacities and sought compensatory and punitive damages and declaratory and injunctive relief. Defendants moved to dismiss the complaint or for a judgment on the pleadings, and plaintiff responded in opposition and moved for leave to file an amended complaint. The district court denied plaintiffs motion for leave to file an amended complaint and granted defendants’ motions in part and dismissed plaintiffs claims, except his claims with respect to three of the individual state defendants, which the court construed as brought under 42 U.S.C. §§ 1981 and 1983.
Next, both plaintiff and the remaining defendants moved the district court for *357summary judgment, and submitted responses in opposition. The district court denied plaintiffs motion, granted defendants’ motion and entered summary judgment for defendants. Plaintiff filed a timely notice of appeal. On appeal, plaintiff essentially reiterates the claims he asserted in the district court and contends that he was fired from his job in retaliation for filing discrimination charges. Defendants respond that the district court’s judgment was proper. In addition, plaintiff has moved this court to impose sanctions against counsel for the defendant union and its employees.
Upon de novo review, see Allard v. Weitzman (In re DeLorean Motor Co.), 991 F.2d 1236, 1239-40 (6th Cir.1993); Brooks v. American Broad. Cos., 932 F.2d 495, 500 (6th Cir.1991), we affirm the judgment essentially for the reasons stated by the district court in its opinion and order filed December 16, 1999, and in its memorandum opinion and order filed November 22, 2000. Plaintiffs motion for sanctions is denied as meritless.
For the foregoing reasons, the motion for sanctions is denied, and the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.